Citation Nr: 0723342	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-29 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from November 1973 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board notes that in an August 2002 rating decision, the 
RO denied the veteran's claim for service connection for a 
dysthymia/schizoaffective disorder.  The record shows that 
the veteran filed a Notice of Disagreement (NOD) in March 
2004.  However, the veteran's NOD was not filed within the 
one year period and, thus, the August 2002 rating decision is 
final.  The RO sent a letter to the veteran in March 2004 
wherein it explained that the August 2002 decision was final 
and that to reopen the claim, the veteran needed to submit 
new and material evidence.  The veteran did not respond to 
the correspondence and that issue has not been procedurally 
prepared or certified for appellate review.  Therefore, only 
the issue of service connection for hepatitis C is subject to 
appellate review.  Godfrey v. Brown, 7 Vet. App. 398, 410 
(1995).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The medical evidence of record shows that the veteran is 
currently diagnosed with moderate chronic hepatitis C.

3.  The medical evidence of record is absent any findings of 
or treatment for hepatitis in service.

4.  There is no competent medical evidence of record that 
links the veteran's hepatitis C to service.



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  39 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In May 2003 correspondence, the RO apprised the veteran of 
the information and evidence necessary to substantiate his 
claim for service connection, which information and evidence 
that he was to provide, and which information and evidence 
that VA will attempt to obtain on his behalf.  The RO 
notified the veteran of what the evidence must show to 
establish entitlement for service connection for hepatitis C.  
The RO explained that the veteran must show that he had 
symptoms of hepatitis C, was exposed to certain risk factors, 
or had a diagnosis of hepatitis C during service; a current 
diagnosis of hepatitis C; and a relationship between the 
veteran's current hepatitis C and the infection, symptoms, or 
risk factor exposure the veteran had in service.  The RO 
further explained the risk factors for hepatitis C infections 
and requested that the veteran send the RO any information, 
statements, or evidence about his risk factors.  The RO 
requested that the veteran send evidence to the RO within 
thirty days of the dated correspondence.  Thus, the veteran 
was essentially asked to submit any evidence in his 
possession.  38 C.F.R. § 3.159 (b)(1) (2006).  The RO also 
explained to the veteran that the VA may be able to pay him 
from the date that his claim was received if the information 
or evidence requested was received within one year from the 
date of the letter and VA decided that he was entitled to 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board observes that the veteran was not specifically 
advised regarding the element of degree of disability in the 
May 2003 VCAA correspondence.  However, the notice defect 
with respect to that element is deemed harmless error in this 
case because the veteran's claim is being denied for reasons 
explained below and, consequently, no disability rating will 
be assigned.  Moreover, neither the veteran nor his 
representative asserts that the veteran did not receive 
adequate notice with respect to his claim.

The Board recognizes that the RO provided the veteran with a 
copy of the rating decision of December 2003 and the 
Statement of the Case (SOC) dated in July 2004, which 
cumulatively included a discussion on pertinent laws and 
regulations, a summary of the evidence considered, and the 
basis for the decision.  Moreover, the RO sent follow-up duty 
to assist letters to the veteran in June 2003 and August 
2003.   

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In regard to the duty to assist, the Board recognizes the 
inclusion of the veteran's service medical records, VA 
medical records dated from July 2002 to December 2002, 
private medical records dated from September 2000 to June 
2002, a VA examination report dated in October 2003, a 
statement from the veteran's mother dated in June 2003, and 
the veteran's statements in the claims folder.  

In further regard to the duty to assist, the veteran was 
afforded a VA examination in October 2003.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.   


II.  Evidence

The veteran contends that his currently diagnosed hepatitis C 
is related to his time in service.  Specifically, the veteran 
notes that he worked as a medical corpsman during service and 
was exposed to needles and blood.  The veteran additionally 
asserts that he may have contracted hepatitis C due to a head 
injury incurred during service.    

The veteran's DD form 214 confirms the veteran's service as a 
medical assistant.  

The service medical records do not contain any findings, 
notations, or documentation regarding any symptoms or 
treatment for hepatitis.  The records are negative of any 
incidents of exposure to needle sticks.  The separation 
examination report dated in September 1975 is negative of any 
documentation regarding hepatitis.  The service medical 
records show that the veteran was treated for a scalp 
laceration in February 1974.  It is noted in the record that 
there was a 3/4 inch laceration on the veteran's scalp that was 
cleaned and received stitches.  

Private medical records dated from October 2000 to June 2002 
document the veteran's testing for hepatitis C.  

An October 2000 private medical record is the first evidence 
of an indication of hepatitis C.  It was noted in the record 
that there was a positive finding for HCV antibodies.  It was 
recommended that the veteran undergo additional testing for 
hepatitis C.  

In a February 2001 letter, the veteran's private 
gastroenterologist (V.V.R., M.D.) noted that the veteran's 
hepatitis C RNA quantitative test came back positive with 
more than one million copies per mL.  It was noted that the 
Alpha-fetoprotein was normal and the ultrasound did not show 
any focal lesion.  

A March 2001 private medical record shows that the veteran 
underwent a liver biopsy.  The record reveals a diagnosis of 
moderate chronic hepatitis.  It was further noted in the 
record that an iron stain showed no increase in iron pigment 
with hepatocytes and/or Kupffer cells.  It was also noted 
that a trichrome stain showed minimal fibrous expansion of 
portal triads with no bridging.  

In a June 2001 letter, Dr. V.V.R. noted a diagnosis of 
hepatitis C genotype 1a.  Dr. V.V.R. indicated that the 
veteran's liver biopsy showed mild inflammatory changes and 
mild fibrosis.  

The private medical records do not contain any medical 
opinion regarding the etiology of the veteran's hepatitis C 
nor did the veteran relate his hepatitis C to his time in 
service at that time.  

In a November 2002 VA medical record, it was noted that the 
veteran received a hepatitis C viral test which revealed a 
positive finding for hepatitis C.  The VA examiner noted that 
the veteran was informed that he would not be a candidate for 
treatment until he was free of alcohol for six months.  

The veteran underwent a VA examination in October 2003.  The 
veteran reported to the VA examiner that he believed he 
contracted his hepatitis C due to his work as a medical 
corpsman in a laboratory and newborn nursery during service.  
The VA examiner noted that the veteran denied any needle 
prick during his time in service.  The veteran did not report 
any other risk factors that could be the cause of his 
hepatitis C.  It was noted in the record that the veteran was 
first found to have hepatitis C in 2000 and that the veteran 
had not received any treatment for hepatitis C thus far.  The 
VA examiner stated that the veteran received a test for 
hepatitis C in October 2002 that revealed a virus load of 
more than 2,500,000 per mL.  The VA examiner noted a 
diagnosis of a hepatitis C infection genotype A.  The 
examiner stated that the etiology of the veteran's hepatitis 
C was undetermined at that time; however, that it was not 
likely related to the veteran's medical corpsman duties in 
service.  

In a June 2003 statement, the veteran's mother (L.L.N.) noted 
that the veteran worked as a medical corpsman in the newborn 
nursery ward during which he took blood samples from newborn 
infants, gave injections, and assisted in the circumcision of 
infants.  She explained that he also worked in the central 
sterile supply room sterilizing contaminated surgical tray 
instruments.  

In the May 2004 notice of disagreement (NOD), the veteran 
described his possible risk factors for hepatitis C that 
occurred during his time in service.  He stated that he 
suffered an in-service head injury which resulted in a lot of 
blood and required him to go to the emergency room.  He noted 
that he received fourteen or fifteen stitches to treat his 
injury.  He further asserted that he worked as a medical 
corpsman in a newborn nursery where he was exposed to needles 
and blood.  The veteran stated that he performed duties such 
as taking blood from infants and giving injections.  The 
veteran indicated that he could have been pricked by a needle 
at some point.    


III.  Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  C.F.R. 
§ 3.303(a) (2006).  Service connection can be established 
when three criteria are met: (1) existence of a current 
disability; (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992). 

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms. See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991).

In order to establish service connection for hepatitis C, the 
evidence must show that hepatitis C infection, risk 
factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent 
evidence that there is a relationship between the current 
hepatitis C disability and an incident of the veteran's 
service.  


IV.  Analysis

The veteran asserts that his hepatitis C was contracted 
during his time in service, particularly due to his work as a 
medical corpsman or, in the alternative, due to an in-service 
head injury.  

The medical evidence of record shows that the veteran is 
currently diagnosed with hepatitis C.  The October 2003 VA 
examination report reveals a diagnosis of hepatitis C 
genotype A.  Further, a March 2001 private medical record 
shows that a biopsy of the veteran's liver indicated moderate 
chronic hepatitis.

Nonetheless, the evidence of record does not support the 
veteran's contention that his current hepatitis C is related 
to service.  The service medical records do not contain any 
diagnosis or treatment of hepatitis.  In regard to risk 
factors, the Board recognizes the veteran's statement that he 
was exposed to blood and needles during his work as a medical 
corpsman; however, the service medical records do not contain 
any evidence of a needle prick during the veteran's time in 
service.  Further, the October 2003 examination report 
reveals that the veteran denied any needle pricks during 
service.  

The Board also recognizes the veteran's assertion that his 
current hepatitis C is related to an in-service head injury.  
The service medical records show that the veteran received 
stitches for a scalp laceration during service.  However, the 
Board notes that the veteran's medical treatment is not 
considered a medically recognized risk factor for hepatitis 
C.  Furthermore, the Board acknowledges that the veteran does 
not have the requisite medical knowledge or expertise to link 
his current hepatitis C to service.  

The Board additionally notes that there is no medical opinion 
relating the veteran's hepatitis C to his time in service.  
In the October 2003 VA examination report, the VA examiner 
opined that it was not likely that the veteran contracted 
hepatitis C due to his work as a medical corpsman during 
service.  There is no other medical opinion of record and, 
consequently, the Board finds the October 2003 examiner's 
opinion dispositive.  The Board recognizes the veteran's 
contention that his hepatitis C is related to service; 
however, the Board finds that the competent medical evidence 
of record outweighs the veteran's contention.  

Based on the foregoing, the preponderance of the evidence 
weighs against the veteran's claim and an award of service 
connection is not warranted.    

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
claim and an award of service connection is not warranted.  
38 C.F.R. § 3.102 (2006).
ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


